DETAILED ACTION
1.	Claims 1 and 3-10 of U.S. Application 16/668101 filed on November 2, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s arguments, see pages 7-9, filed November 2, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Hikita (U.S. PGPub No. 20140333165), in which Hikita teaches (see figs. 2, 3A and 4 below) the insulator (40) includes recess portions (see annotated fig. 3A below) which are recessed with portions thereof radially inward from a radially outer surface (33a) of the core back (26) (¶ 56 to ¶ 59; ¶ 62) in order to provide ease of installation and improve vibration resistance (Hikita, ¶ 24 to ¶ 27) (see claim 1 below for complete rejection).
	Additionally the examiner points out that these amended features of claim 1 are new matter because the instant disclosure does not provide support for such an amendment (see 112a rejection below).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 1, lines 21-23, “recess portions which are recessed with portions thereof radially inward from a radially outer surface of the core back are provided in respective spaces between the first protruding portions and second protruding portions in the circumferential direction.”  The applicant does not provide any prior disclosure of “recess portions which are recessed with portions thereof radially inward from radially outer surface of the core back.”  The recessed portions 1124 disclosed in the instant specification paragraphs 51 and 52 and instant figures 5 and 6 are on a radially inner side of the virtual line 200 and not radially inward of a radially outer surface of the core back as claimed in amended claim 1.  Therefore there is no prior disclosure of this newly amended feature and it is new matter. 
Claims 3-10 are also rejected due to dependence on claim 1.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (Sugiyama) (U.S. PGPub No. 20060043802) in view of Hikita (U.S. PGPub No. 20140333165).
Regarding claim 1, Sugiyama teaches (see figs. 1, 4 and 5 below) a stator (3) for use in a motor (title, Abstract, ¶ 24), 
the stator (3) comprising: a stator core (3a) including a core back (see annotated fig. 1 below) having an annular shape and surrounding a central axis extending vertically and a plurality of teeth extending radially outward from the core back (see annotated fig. 1 below) (Abstract; ¶ 24; claim 1); 
an insulator (31, 32) covering at least a portion of the stator core (3a) (¶ 24); and 
a coil (33) defined by a conductive wire wound around the teeth via the insulator (31, 32) (¶ 24; ¶ 25); and 
a terminal pin (9) which extends axially upward from an upper surface of the insulator (32) and is connected to an end portion of the conductive wire (¶ 24; ¶ 25; ¶ 38; ¶ 42); 

a plurality of first protruding portions (see annotate fig. 5 below) which cover at least a portion of each of the teeth and protrude radially outward from the annular portion (32b) (fig. 5; ¶ 24; ¶ 25); and 
a plurality of second protruding portions (32d) which are provided in respective spaces between the first protruding portions (see annotated fig. 5 below) adjacent in a circumferential direction and protrude radially outward from the annular portion (32b) to be smaller than the first protruding portions (see annotated fig. 5 below) (¶ 24; ¶ 25; ¶ 30);  
27the terminal pin (9) is provided in a portion of the plurality of second protruding portions (32d) (¶ 24; ¶ 25; ¶ 30); and 
at least a portion of a radially inner end of the coil (see annotated fig. 1 below) is radially inward compared to a virtual line (see annotated fig. 5 below) that connects radially outward apexes of two of the second protruding portions (32d) adjacent the first protruding portion (see annotated fig. 5 below) in plan view from an axial direction (since virtual line extends radially outside insulator portion 32b and insulator portion 32b contacts the radially inner portion of the coil 33, therefore inner radial end of coil must be radially inward of virtual line, see figs. 1, 4 and 5; ¶ 24; ¶ 25; ¶ 30).
recess portions (see annotated fig. 5 below) which are recessed with portions thereof radially inward are provided in respective spaces between the first protrudingApplication No. 16/668,101 November 2, 2021Reply to the Office Action dated August 3, 2021Page 3 of 9portions (see annotated fig. 5 below) and the second protruding portions (32d) in the 

    PNG
    media_image1.png
    562
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    629
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    640
    620
    media_image3.png
    Greyscale

Sugiyama does not explicitly teach the insulator includes recess portions which are recessed with portions thereof radially inward from a radially outer surface of the core back.
However, Hikita teaches (see figs. 2, 3A and 4 below) the insulator (40) includes recess portions (see annotated fig. 3A below) which are recessed with portions thereof radially inward from a radially outer surface (33a) of the core back (26) (¶ 56 to ¶ 59; ¶ 62) in order to provide ease of installation and improve vibration resistance (Hikita, ¶ 24 to ¶ 27).

    PNG
    media_image4.png
    536
    739
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    910
    687
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    616
    617
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama and provide the insulator includes recess portions which are recessed with portions thereof radially inward from a radially outer surface of the core back as taught by Hikita in order to provide ease of installation and improve vibration resistance (Hikita, ¶ 24 to ¶ 27).

Regarding claim 3/1, Sugiyama in view of Hikita teaches the device of claim 1, Sugiyama further teaches (see figs. 1, 4 and 5 above) the second protruding portions (32d) include a curved outer surface which is convex radially outward (fig. 5; ¶ 25; ¶ 30).
Regarding claim 9/1, Sugiyama in view of Hikita teaches the device of claim 1, Sugiyama further teaches (see figs. 1, 4 and 5 above) a rotor (6) including a magnet (8) opposing the stator (3) in a radial direction (¶ 27).
Regarding claim 10/9/1, Sugiyama in view of Hikita teaches the device of claim 9, Sugiyama further teaches (see figs. 1, 4 and 5 above) a blowing device (fan motor, see ¶ 21) comprising: the motor according to claim 9; and 30an impeller (6b) rotatable with the rotor (6) (Abstract; ¶ 21; ¶ 22; ¶ 27).
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Hikita as applied to claim 3 above, and further in view of EBM Papst (DE 20321493, see English Machine Translation previously attached).
Regarding claim 4/3/1, Sugiyama in view of Hikita teaches the device of claim 3 but does not explicitly teach a crossover wire which is a portion of the conductive wire and crosses between a plurality of the coils; wherein the crossover wire includes a first crossover wire portion 28radially facing the curved outer surface.
However, EBM Papst teaches (see fig. 3 below) a crossover wire (58) which is a portion of the conductive wire and crosses between a plurality of the coils (58, 60); wherein the crossover wire (58) includes a first crossover wire portion (see annotated fig. 3 below) 28radially facing the curved outer surface (see annotated fig. 3 below) (¶ 21 

    PNG
    media_image7.png
    571
    668
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama in view of Hikita and provide a crossover wire which is a portion of the conductive wire and crosses between a plurality of the coils; wherein the crossover wire includes a first crossover wire portion 28radially facing the curved outer surface as taught by EBM Papst in order to provide assembly that is precise and inexpensive (EBM Papst, ¶ 3; ¶ 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Hikita as applied to claim 1 above, and further in view of Yamada et al (Yamada) (U.S. PGPub No. 20080079325).
Regarding claim 5/1, Sugiyama in view of Hikita teach the device of claim 1 but does not explicitly teach wherein at least one conductive wire having an annular coil shape is in contact with the second protruding portions in the circumferential direction on a radially inner side.
However, Yamada teaches (see fig. 7 below) wherein at least one conductive wire (37) having an annular coil shape is in contact with the second protruding portion (4a) in the circumferential direction on a radially inner side (¶ 106 to ¶ 109) in order to improve dependability by reducing strain on wire connection joints (Yamada, ¶ 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama in view of Hikita and provide at least one conductive wire having an annular coil shape is in contact with the second protruding portions in the circumferential direction on a radially inner side as taught by Yamada in order to improve dependability by reducing strain on wire connection joints (Yamada, ¶ 5).

    PNG
    media_image8.png
    556
    724
    media_image8.png
    Greyscale

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Hikita as applied to claim 1 above, and further in view of Liu (U.S. PGPub No. 20070231163).
Regarding claim 6/1, Sugiyama in view of Hikita teach the device claim 1, Sugiyama further teaches (see figs. 1, 4 and 5 above) the insulator (31, 32) includes: an upper insulator (31) above the stator core (3a) in the axial direction; and a lower insulator (32) below the stator core (3a) in the axial direction (¶ 24; ¶ 25; ¶ 28); 
the second protruding portions (32d) include: lower second protruding portions (32d) provided in the lower insulator (32); a portion of the lower second protruding 
Sugiyama in view of Hikita do not explicitly teach the second protruding portions include: upper second protruding portions provided in the upper insulator; a portion of the upper second protruding portions is provided with a pin hole that penetrates in the axial direction and into which the terminal pin is inserted; and a portion of the lower second protruding portions is provided with an axial recess portion that overlaps the pin hole in the axial direction.
However, Liu teaches (see fig. 1 below) the second protruding portions include: upper second protruding portions (see annotated fig. 1 below) provided in the upper insulator (1); a portion of the upper second protruding portions (see annotated fig. 1 below) is provided with a pin hole (15) that penetrates in the axial direction and into which the terminal pin (150) is inserted; and a portion of the lower second protruding portions (see annotated fig. 1 below) is provided with an axial recess portion (31) that overlaps the pin hole (15) in the axial direction (¶ 16; ¶ 17) in order to provide a tight fit and thereby improved structural strength (Liu, ¶ 21, ¶ 4).

    PNG
    media_image9.png
    867
    622
    media_image9.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama in view of Hikita and provide the second protruding portions include: upper second .
12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Hikita and Liu as applied to claim 6 above, and further in view of EBM Papst.
Regarding claim 7/6/1, Sugiyama in view of Hikita and Liu teach the device of claim 6,  Sugiyama further teaches (see figs. 1, 4 and 5 above) wherein the annular portion (32b) includes: a lower annular portion (32b) provided in the lower insulator (32) (¶ 25; ¶ 29)
Sugiyama in view of Hikita and Liu do not explicitly teach an upper annular portion provided in the upper insulator.
However, Liu further teaches (see fig. 1 above) an upper annular portion (see annotated fig. 1 above) provided in the upper insulator (1) (¶ 16; ¶ 17) in order to provide a tight fit and thereby improved structural strength (Liu, ¶ 21, ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama in view of Hikita and Liu and provide an upper annular portion provided in the upper insulator as further taught by Liu in order to provide a tight fit and thereby improved structural strength (Liu, ¶ 21, ¶ 4).

However, EBM Papst teaches (see fig. 3 above and fig. 4 below) the stator (22) further comprising: a crossover wire (58) that is a portion of the conductive wire and crosses between a plurality of the coils (58, 60); the crossover wire (58) includes a second crossover wire portion (see annotated fig. 3 above) opposing a lower surface of the lower annular portion (see annotated fig. 3 above) in the axial direction (¶ 21 to ¶ 25; Abstract) in order to provide assembly that is precise and inexpensive (EBM Papst, ¶ 3; ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama in view of Hikita and Liu and provide the stator further comprising: a crossover wire that is a portion of the conductive wire and crosses between a plurality of the coils; the crossover wire includes a second crossover wire portion opposing a lower surface of the lower annular portion in the axial direction as taught by EBM Papst in order to provide assembly that is precise and inexpensive (EBM Papst, ¶ 3; ¶ 8).


    PNG
    media_image10.png
    683
    657
    media_image10.png
    Greyscale

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Hikita as applied claim 1 above, and further in view of Kim (U.S. PGPub No. 20130313922).
Regarding claim 8/1, Sugiyama in view of Hikita teaches the device of claim 1 but does not explicitly teach wherein a number of slots provided between the adjacent teeth is five or more.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugiyama in view of Hikita and provide a number of slots provided between the adjacent teeth is five or more as taught by Kim in order to provide higher output power (Kim, ¶ 17; ¶ 18).

    PNG
    media_image11.png
    613
    645
    media_image11.png
    Greyscale

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             



/ALEXANDER A SINGH/Examiner, Art Unit 2834